Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 15-35 are pending in this application.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Dependent claims 21 and 33 recite “wherein any of the above-mentioned aliphatic or cyclic groups are unsubstituted or substituted with 1, 2, 3 or up to the maximum possible number of identical or different radicals ….”  The problem with this phrase is that it broadens the definitions of some groups that were not defined as being substituted as set forth in claims 21 and 33.  For example, in independent claim 15, RA, R3, and R4 are defined to include C1-6 alkyl and this alkyl group is unsubstituted in claim 15.  Claims 21 and 33, which refer back to claim 15, thus alters the independent claim’s scope of RA, R3, and R4.  Therefore, it is confusing and indefinite whether the aforementioned “wherein” clause of claims 21 and 33 apply to all or some of the aliphatic or cyclic groups.  
Duplicate claims: Applicant is advised that should claim 17 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19, 21-25, 27-31, 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/117034.  
At the outset, it is noted that WO 2018/117034 was published on 6/28/2018 from an International Application filed on 12/18/2017, which claims priority to JP 2016-245170, filed on 12/19/2016.  JP 2016-245170 was published as JP 2020-23442.  Both WO 2018/117034 and JP 2020-23442 were published in Japanese, and machine translations of both documents are provided herewith1, as well as an English abstract by Derwent (Derwent abstract 2018-50967K).  Disclosures of WO 2018/117034 that are discussed in this Office action find descriptive support from JP 2016-245170 (published as JP 2020-23442).  
WO 2018/117034 explicitly exemplifies the following compound 1(paragraph 55, Production Example 1-1):

    PNG
    media_image1.png
    94
    249
    media_image1.png
    Greyscale
.
This compound 1 was tested as an aqueous composition on soybean to control soybean rust disease (Test Examples 3-4, paragraphs 259-260), tested on rice to control rice blast disease (Test Example 5, paragraph 261), tested on wheat to control wheat grain rot (Test Examples 7-8, paragraphs 263-264).  Formulation with calcium lignosulfonate, magnesium lauryl sulfate and silica (Preparation example 1, paragraph 250) or formulations with several other surface active agents or auxiliaries are disclosed (paragraphs 251-255).  
	The claims are thereby anticipated.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018117034 in view of Derwent abstract 2018-50967K (for further English translation).
Previous discussion of teachings WO 2018117034 of are incorporated herein by reference.  Additionally, WO 2018/117034 teaches a broader genus of fungicidal compounds:
	
    PNG
    media_image2.png
    114
    273
    media_image2.png
    Greyscale
, wherein R1 and R2 can be H, C1-6 alkyl, or together with the carbon to which they are attached can form a 3-7 membered cycloalkylene group (paragraph 1; see the paragraph bridging pages 2 and 3 and the first full paragraph of page 3; see also Derwent abstract 2018-50967K).  As previously discussed, WO 2018/117034 explicitly exemplifies the following compound 1(paragraph 55, Production Example 1-1), wherein G and the position of R1 and R2 are annotated here for frame of reference: 

    PNG
    media_image3.png
    204
    249
    media_image3.png
    Greyscale
.
Additionally, WO 2018/117034 discloses application to plant foliage, plant seed, or soil (paragraphs 38-39).  Application amount of 0.01 to 100 g of the fungicidal compound to 1 kg of seed is disclosed (paragraph 39).  
WO 2018/117034 does not explicitly exemplify its R1 and R2 (which correspond to R3 and R4 of instant claims), together with the carbon atom to which they are bound, as forming a cyclopropyl ring, as required by instant claims 20 and 32.  However, WO 2018/117034 teaches that such modification can be made to maintain the fungicidal property of the disclosed compounds, as discussed above.  
WO 2018/117034 does not explicitly exemplify application to a seed at 0.1 g to 10 kg per 100 kg of seed, but application to seed and similar application rate range are disclosed.  The ordinary skilled artisan would have been motivated to combat phytopathogenic fungi on the seed to control infections before the seeds are planted and germinated.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
 




    
        
            
    

    
        1 When paragraphs of WO 2018/117034 are referenced in this Office action, the original document and its machine translation can be used together to provide the English disclosure.